Judgment, Supreme Court, New York County (Bernard Fried, J., at hearing; Jay Gold, J., at trial and sentence), rendered November 13, *3121991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed.
The court properly determined that the pre-trial identification was not unduly suggestive in light of the fact that complainant, who had been robbed at knifepoint, spotted defendant in a supermarket, obtained defendant’s address from the market’s manager, and after summoning police to accompany her to defendant’s apartment, spontaneously identified defendant when he opened the door in response to a knock thereon. Concur — Sullivan, J. P., Rosenberger, Kupferman and Ross, JJ.